Title: To Thomas Jefferson from Henry Dearborn, 15 June 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department June 15. 1808
                        

                        I have the honor of proposing for your approbation the following promotions and appointments in the Militia of the District of Columbia, viz.
                  First Legion.
                  Lieut  Michael Nourse to be promoted to the rank of Captain vice Capt Queen resigned.
                  Richard D. Briscoe to be appointed Lieut of Infantry.
                  William Worthington to be appointed Ensign of Infantry.
                  Second Legion.
                  Lieut John Jameson to be Captain of Infantry.
                   Lieut Charles Nevitt to be Captain of Infantry.
                  Alexander Lithgow to be 2d. Lieut of Artillery.
                  James Anderson to be Lieutenant of Infantry.
                  Accept Sir, assurances of high respect and consideration
                        
                            H Dearborn
                     
                        
                    
                     [Order by TJ:]
                     Approved
                                          
                  
                            
                            Th: Jefferson
                     
                        
               